Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10 & 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham (20200341466) in view of Onofrio (20200249684). 
With regard to claims 1, 9 & 17, Pham discloses a data processing system comprises a processor, and a memory for performing steps of: 
perceiving a driving environment surrounding an ADY (autonomous driving vehicle) based on sensor data obtained from a plurality of sensors of the ADV, including 
For each of the identified lanes, applying a neural network (NN) lane feature encoder to the lane to extract a set of lane features of the lane (encoder 120, see at least [0039]-[0042];
Applying an NN obstacle feature encoder to the moving obstacle to extract a set of obstacle features of the moving obstacle (see at least [0169]+);
Applying a lane selection predictive model to the lane features of the identified lanes to determine which of the identified lanes (the machine learning models using paths of other vehicles to predict and determine potential further locations as they traverse the intersection, see at least [0090]+).
Planning a path for the vehicle to traversing (based on the pixel location and the associated classifications, generating paths through the intersection, see at least [0096]+)
Automatically controlling the operating of the ADV to drive the ADV along the path (the vehicle performs one or more operations based on the proposed paths reviewed from the path generator, see at least [0097]+)

Pham fails to teach applying a lane selection predictive model to identify and predict the obstacle features of the moving obstacle to determine which of the identified lanes that the moving obstacle will likely select, and planning a path to avoid collision with other moving obstacles.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pham by includingapplying a lane selection predictive model to identify and predict the obstacle features of the moving obstacle to determine which of the identified lanes that the moving obstacle will likely select, and planning a path to avoid collision with other moving obstacles as taught by Onofrio for performing the vehicle with more accuracy. 

With regard to claims 2, 10 & 18, Onofrio teaches that: 
applying an NN environment feature encoder fo the lane features of at least two of the identified lanes received from the corresponding NN lane feature encoders to generate a set of environment features (see at feast [0032]+]; and 
applying the lane selection predictive model to the lane features of the identified lanes, the obstacle features of the moving obstacle, and the environment features to predict a lane selection of the moving obstacle (see at least [0032]-]0034]+).

With regard to claims 5 & 13, Onofrio teaches that the identified lanes comprise one or more forward lanes and one or more backward lanes with respect to a current location of the moving obstacle (see at least [0036]). 

With regard to claims 6 & 14, Onofrio teaches that the lane selection predictive model generates one or more outouis, each output corresponding to one of the identified lanes, wherein each output includes a probability of the corresponding lane of which the moving obstacle likely selects (see at least [0030]-[0037]+). 

With regard to claims 7 & 15, Pham teaches applying an NN lane feature encoder to a lane comprises feeding coordinates of a lane center line cf the lane to an input of the NN lane feature encoder (see at least [0041]-[00421]+).

With regard to claims 8 & 16, Pham teaches applying an NN obstacle feature encoder to the moving obstacle comprises feeding coordinates of a moving history of the moving obstacle to an input of the NN obstacle feature encoder (see at least [0169]-[0180]+).

Allowable Subject Matter
Claims 3-4, 11-12 & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGA X NGUYEN/Primary Examiner, Art Unit 3662